UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1723


In re:   GARY BUTERRA WILLIAMS,

                        Petitioner.



              On Petition for Writ of Habeas Corpus.
                          (3:11-CV-00125-HEH)


Submitted:   September 23, 2014         Decided:   September 25, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Gary Buterra Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary Buterra Williams filed a petition for an original

writ of habeas corpus, seeking to challenge the validity of a

state   court    judgment.     This   court      ordinarily    declines    to

entertain   an   original    habeas   petition    filed    under   28   U.S.C.

§ 2241 (2012), and this case provides no reason to depart from

this general rule.      Moreover, we find that the interests of

justice would not be served by transferring the matter to the

appropriate district court.       See 28 U.S.C. § 1631 (2012); Fed.

R. App. P. 22(a).       Accordingly, we deny leave to proceed in

forma pauperis and dismiss the petition.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                          PETITION DISMISSED




                                      2